Citation Nr: 9905584	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  98-10 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a back injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from April 1941 to June 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1997 rating decision from the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation for service connected 
residuals of a back injury from noncompensable to 10 percent, 
under diagnostic codes 5010-5295.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's service-connected residual of a back injury 
is manifested by pain on ambulation, and moderate 
limitation of motion.


CONCLUSION OF LAW

The criteria for a 20 percent evaluation for service-
connected residual of a back injury have been met; the 
criteria for an evaluation in excess of 20 percent have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§4.71a, Diagnostic Codes 5292, 5295 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's service medical records show treatment for 
lumbar myositis in December 1941, and an accidentally 
incurred back and neck injury in October 1944.  In July 1946, 
he filed an initial claim for VA benefits for service 
connection for a back and neck injury.  By rating decision in 
October 1946, the RO awarded service connection for residuals 
of a back injury, with a noncompensable evaluation.  The RO 
denied service connection for residuals of a neck injury, as 
the condition was not found on the most recent examination in 
June 1946.  By rating decision in August 1978, for a 
permanent and total rating, the RO noted that the veteran's 
cervical spine degenerative disc disease with right arm 
neuropathy was not service connected.  

In December 1994, VA outpatient treatment records indicated 
complaints of severe neck and back pain.  Examination showed 
severe cervical spine degenerative spondylosis and 
spondylolisthesis at C4-5 and C7-T1 with degenerative and 
developmental changes in the facet joints.  The thoracic 
spine demonstrated mild degenerative joint disease and slight 
scoliosis.  The veteran was referred to physical therapy for 
severe neck and back pain secondary to degenerative 
spondylosis and spondylolisthesis at C4-5 and C7-T1 with 
radiculopathy.  

In January 1995, the physical therapist noted complaints of 
neck pain in the morning.  X-ray films in November 1994 
showed spondylolisthesis, and degenerative and developmental 
changes of the cervical spine.  In March 1995, the physical 
therapist noted decreased range of motion in the lumbar spine 
as well as the neck.  Also in March 1995, a VA neurosurgery 
consultation indicated complaints of neck, mid-back, and low 
back pain secondary to degenerative spondylosis and 
spondylolisthesis at C4-5 and C7-T1.  Spine films showed 
multiple congenital abnormalities, pronounced degenerative 
joint disease, and possible metastatic disease at C5-6-7.  X-
ray examination of the lumbosacral spine in April 1995 showed 
marked narrowing of all of the disc spaces between the bodies 
of L2 and S1.  An impression of severe degenerative disc 
disease at multiple levels was indicated.  Treatment records 
in June 1995 indicated cervical degenerative disc disease and 
degenerative joint disease.  

In his notice of disagreement, received in November 1997, the 
veteran stated that he had neurological problems in both 
lower extremities and was entitled to a 60 percent evaluation 
for his service-connected back condition.  

A VA examination for brain and spinal cord was conducted in 
February 1998.  The examiner reviewed the medical records and 
the claims file prior to examination.  The veteran indicated 
that he was injured during service when he slept in a 
foxhole, resulting in pain in his back.  The veteran 
complained of low back pain upon ambulation, which was 
exacerbated by cold and/or rainy weather.  He stated that 
there had been no change in the condition in the previous few 
years.  On examination, no motor or sensory impairment, and 
no functional impairment of the peripheral or autonomic 
system were indicated.  The examiner noted pain to palpation 
along the lumbar spin at L4, L5, and S1.  Pain on flexion of 
the thoracic lumbar spine at the lower lumbar area and L4-L5 
and S1 at 60 degrees flexion was noted.  The examiner 
indicated that straight leg raising caused pain to the lumbar 
area with mild radiating pain down the back of the posterior 
thighs, more so on the right.  X-ray examination of the 
cervical spine in May 1997 showed advanced degenerative 
change.  X-ray examination of the lumbosacral spine in March 
1998 showed advanced degenerative joint disease with 
significant disc space disease at L3-4, L4-5, and L5-S1 with 
progression since the previous examination.  The examiner 
indicated diagnoses of degenerative joint disease of the 
cervical and lumbar spine.  

A VA spine examination was also conducted in February 1998.  
The examiner noted that the medical records and the claims 
file were reviewed prior to examination.  The veteran stated 
that he retired in 1989 after being self-employed as a 
painter, carpenter and maintenance worker since service.  He 
reported low back pain on ambulating, especially during cold 
or rainy weather.  No limitation of motion or functional 
impairment during flare-ups, and no functional impairment 
affecting daily activities or occupation was indicated.  

On examination, mild tenderness at L4/L5/S1 on palpation was 
noted, with no spasm, no weakness, no paravertebral 
tenderness, no atrophy, and full musculature of the back.  
The veteran was unable to do both heel walk and toe walk, but 
heel-to-toe walk was performed fairly well.  Proprioception 
was intact, as were cranial nerves II-XII.  Range of motion 
testing showed that the cervical spine had full flexion with 
45 degrees flexion, 35 degrees extension, lateral bending of 
40 degrees bilaterally, and rotation of 70 degrees 
bilaterally.  Thoracic lumbar spine flexion was 60 degrees 
with pain at 60 degrees, hyperextension of 30 degrees, and 
lateral bending of 35 degrees bilaterally.  Upper extremities 
had full range of motion without any impairment.  Lower 
extremities had full range of motion.  X-ray examination 
showed advanced degenerative joint disease of the cervical 
spine, and advanced degenerative joint disease with 
significant disc space disease at L3-4, L4-5, and L5-S1 of 
the lumbosacral spine.  

The examiner indicated that he could not establish a causal 
relationship between currently diagnosed disc disease of the 
lumbosacral spine and in-service back condition.  The 
examiner stated that most back injuries (80 percent) 
recovered completely without residual, but if there was an 
incomplete recovery from the first injury, and the process 
continued over time, osteoarthritis was likely to develop.  
The examiner indicated that such a link could not be 
established in this case, and any pain deficit to the lower 
extremities might be secondary to previously established 
degenerative changes described in the X-ray examination of 
May 1997, but a more distant time link was not seen.  The 
examiner found no functional impairment due to pain and no 
visible manifestation of pain during range of motion movement 
of the joints.  Diagnoses of advanced degenerative joint 
disease of the cervical spine and advanced degenerative joint 
disease with significant disc space disease of L3-4, L4-5, 
and L5-S1 were indicated.  



II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board recognizes that the United States Court of Veterans 
Appeals, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule, Diagnostic Code 5295 provides for the 
evaluation of lumbosacral strain.  A 10 percent evaluation 
requires characteristic pain on motion.  A 20 percent 
evaluation requires muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint spaces.  A 40 percent rating is 
also warranted if only some of these manifestations are 
present with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295.  Limitation of motion of the 
lumbar spine is awarded a 10 percent evaluation for slight 
limitation, a 20 percent evaluation for moderate limitation 
and a 40 percent evaluation for severe limitation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

In the instant case, the veteran indicated that he injured 
his back during service after sleeping in a foxhole.  On a VA 
spine examination, the physician reviewed the veteran's 
claims file and medical records.  A physical examination was 
performed, to include range of motion testing, and the 
examiner reviewed X-ray examinations.  The examiner concluded 
that he could not establish a link between the veteran's 
current disc disease of the lumbosacral spine and any in-
service back injury.  However, the examiner did note 
significant limitation of motion on flexion of the thoracic 
lumbar spine.  Both VA examiners in February 1998 noted pain 
on ambulation with exacerbation during cold and/or rainy 
weather.  With application of 38 U.S.C.A. § 5107(b) and 
38 C.F.R. § 4.7, it is concluded that moderate or nearly 
moderate limitation of motion exists and that it is not 
possible to find that such impairment is not due to the 
service-related injury.  A rating, however, greater than 20 
percent is not in order.  No physician has described the loss 
of motion as severe or in similar terms which would tend to 
approximate that higher level of impairment.  Likewise, even 
on the assumption that code 5293 has applicability, no 
severely disabling clinical neuropathy has been identified.   
Finally, severe lumbosacral strain is not reflected in the 
medical reports.


ORDER

Entitlement to a 20 percent evaluation for service-connected 
residual of a back injury is granted, subject to controlling 
regulations affecting the payment of monetary awards.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

